suffer prejudice from the delay.   Hart v. State, 116 Nev. 558, 563-64, 1
                P.3d 969, 972 (2000). Therefore, the district court did not err in denying
                appellant's motion. 3 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 4




                                                            Aed-A                J.
                                                   Hardesty


                                                   pc
                                                   Parraguirre
                                                                                 J.



                                                                                 J.


                cc: Hon. David B. Barker, District Judge
                     Eddie Bell
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk


                ...continued
                2007); Bell v. State, Docket No. 59158 (Order of Affirmance, March 7,
                2012).

                      3 Weconclude that the district court did not abuse its discretion in
                denying appellant's motion for the appointment of counsel.

                      4We   have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A